

EXHIBIT 10.1


STOCK PURCHASE AGREEMENT




STOCK PURCHASE AGREEMENT, dated as of February 20, 2008 (this “Agreement”), by
and among the persons listed on Schedule A to this Agreement (each a “Seller”
and collectively, the “Sellers”); Fountainhead Capital Management Limited, an
entity registered in Jersey (“Fountainhead”); and La Pergola Investments
Limited, an entity registered in Jersey (“La Pergola”)(collectively,
Fountainhead and La Pergola shall be hereinafter referred to as “Purchasers”).
Each Seller and each Purchasers are referred to herein as a “Party” and
collectively, as the “Parties”.


BACKGROUND


The Sellers are the owners of 16,400,000 shares of common stock of Blink
Couture, Inc., a Delaware corporation (the “Company”) and collectively desire to
sell the number of shares of said stock set forth opposite their names on
Schedule A (the “Seller Shares”). The Seller Shares represent approximately
79.5% of the issued and outstanding capital stock of the Company as of the date
hereof calculated on a fully-diluted basis. The Purchasers desire to purchase
all of the Seller Shares in the following percentages: Fountainhead - 85%; and
La Pergola - 15% (“Purchasers Percentages”), as follows.


NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants herein contained, the Company, the Sellers and the Purchasers hereby
agree as follows:


1. Purchase and Sale.
 
Each Seller shall sell, transfer, convey and deliver unto the Purchasers the
number of Seller Shares set forth opposite each such Seller’s name on Schedule A
to this Agreement, and Purchasers shall acquire and purchase from the Sellers
the Seller Shares based on Purchasers Percentages.


2. Purchase Price.
 
(a) General. The purchase price (the “Purchase Price”) for the Seller Shares, in
the aggregate, is five hundred thousand Dollars ($500,000) payable as specified
in this Section 2 subject to the other terms and conditions of this Agreement.
 
(b) Cash Deposit. Concurrent with the execution of this Agreement, Purchasers
shall make an aggregate cash deposit into escrow in the amount of Fifty Thousand
Dollars ($50,000), pursuant to Section 3(b) below, which shall be fully credited
against the Purchase Price at the Closing (the “Cash Deposit”).
 
 
 

--------------------------------------------------------------------------------

 
 
(c) Payment at Closing. At the Closing, the Purchasers shall pay to the Sellers,
in the aggregate, four hundred fifty thousand Dollars ($450,000), which together
with the Cash Deposit, shall be payable in the amounts set forth in Schedule A
and allocated as set forth therein.
 
(d) Company Assets and Liabilities at the Closing. The Purchase Price is based
upon the assumption that at the Closing, the Company will have no assets and
will be free and clear of any liabilities or claims of any description.  
 
3. The Closing.
 
(a) General. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place by exchange of documents among the Parties by fax or
courier, as appropriate, following the satisfaction or waiver of all conditions
to the obligations of the Parties to consummate the transactions contemplated
hereby (other than conditions with respect to actions the respective Parties
will take at the Closing itself) not later than February 27, 2008 or such other
date as the Purchasers and the Sellers may mutually determine (the “Closing
Date”), which date shall be not later than fifteen days following Purchasers’
satisfactory completion of due diligence pursuant to Section 7, below.
 
(b) Escrow.
 
(i) Concurrent with the execution of this Agreement, each Seller shall deliver
certificates (the “Certificates”) evidencing all of the Seller Shares held by
such Seller, together with stock powers guaranteed by a notary or a barrister
and solicitor as required by the Company’s transfer agent to transfer the
stock,, to Anslow & Jaclin, LLP (“AJ Law Firm”) on the date hereof. The AJ Law
Firm shall hold such Certificates in escrow pursuant to an Escrow Agreement (the
“AJ Escrow Agreement”) in the form of Exhibit A being entered into on the date
hereof by the AJ Law Firm, the Seller Representative (as defined below) and the
Purchasers. Pursuant to the Anslow Escrow Agreement, the Certificates will be
held in escrow until the Closing at which time the AJ Law Firm shall deliver the
Certificates to the Purchasers against delivery to the Sellers of the portion of
the Purchase Price that is due at Closing.
 
(ii) Concurrent with the execution of this Agreement, Purchasers shall deliver
the Cash Deposit to the AJ Law Firm. The AJ Law Firm shall hold such Cash
Deposit in escrow pursuant to the AJ Escrow Agreement. Pursuant to the AJ Escrow
Agreement, the Cash Deposit shall be held in escrow until the Closing, at which
time the AJ Law Firm shall deliver the Cash Deposit to the Sellers against
delivery to the Purchasers of the Certificates.
 
(c) Deliveries at the Closing. At the Closing: (i) the Sellers shall deliver to
the Purchasers the various certificates, instruments, and documents referred to
in Section 11(a) below, (ii) the Purchasers shall deliver to the Sellers the
various certificates, instruments, and documents referred to in Section 11(b)
below, (iii) the Sellers shall deliver to the Purchasers the Certificates,
endorsed in blank or accompanied by duly executed assignment documents and
including stock powers guaranteed by a notary or a barrister and solicitor as
required by the Company’s transfer agent to transfer the stock,, including
delivery by releasing the Certificates from escrow and (iv) the Purchasers shall
deliver to the Sellers the Purchase Price.

 
2

--------------------------------------------------------------------------------

 

4. Representations and Warranties of the Sellers.
 
Each Seller jointly and severally represents and warrants to the Purchasers that
the statements contained in this Section 4 are correct and complete as of the
date of this Agreement and will be correct and complete as of the Closing Date
(as though made then and as though the Closing Date were substituted for the
date of this Agreement throughout this Section 4).
 
(a) Each Seller has the power and authority to execute, deliver and perform such
Seller’s obligations under this Agreement and to sell, assign, transfer and
deliver to the Purchasers the Seller Shares as contemplated hereby. No permit,
consent, approval or authorization of, or declaration, filing or registration
with any governmental or regulatory authority or consent of any third party is
required in connection with the execution and delivery any Seller of this
Agreement and the consummation of the transactions contemplated hereby.
 
(b) Neither the execution and delivery of this Agreement, nor the consummation
of the transactions contemplated hereby or compliance with the terms and
conditions hereof by the Sellers will violate or result in a breach of any term
or provision of any agreement to which any Seller is bound or is a party, or be
in conflict with or constitute a default under, or cause the acceleration of the
maturity of any obligation of any Seller under any existing agreement or violate
any order, writ, injunction, decree, statute, rule or regulation applicable to
any Seller or any properties or assets of any Seller.
 
(c) This Agreement has been duly and validly executed by each Seller, and
constitutes the valid and binding obligation of each Seller, enforceable against
each Seller in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency or other laws affecting creditors' rights
generally or by limitations, on the availability of equitable remedies.
 
(d) The Seller Shares are owned beneficially and of record by each Seller in the
amounts specified on Schedule A and are validly issued and outstanding, fully
paid for and non-assessable with no personal liability attaching to the
ownership thereof. Each Seller owns the number of Seller Shares set forth
opposite such Seller’s name on Schedule A free and clear of all liens, charges,
security interests, encumbrances, claims of others, options, warrants, purchase
rights, contracts, commitments, equities or other claims or demands of any kind
(collectively, “Liens”), and upon delivery of the Seller Shares to the
Purchasers, the Purchasers will acquire good, valid and marketable title thereto
free and clear of all Liens. No Seller is a party to any option, warrant,
purchase right, or other contract or commitment that could require the Seller to
sell, transfer, or otherwise dispose of any capital stock of the Company (other
than pursuant to this Agreement). No Seller is a party to any voting trust,
proxy, or other agreement or understanding with respect to the voting of any
capital stock of the Company.
 
(e) The dates of acquisition of the Seller Shares as specified on Schedule A are
true and correct.
 
 
3

--------------------------------------------------------------------------------

 
 
(f) The Company is a corporation in good standing duly incorporated in the State
of Delaware. The Company is duly authorized to conduct business and is in good
standing under the laws of each jurisdiction where such qualification is
required. The Company has full corporate power and authority and all licenses,
permits, and authorizations necessary to carry on its business. The Company has
no subsidiaries and does not control any other subsidiaries, directly or
indirectly, or have any direct or indirect equity participation in any other
entity.
 
(g) Neither the execution and delivery of this Agreement, nor the consummation
of the transactions contemplated hereby or compliance with the terms and
conditions hereof by the Company will violate or result in a breach of any term
or provision of any agreement to which the Company is bound or is a party, or
the Company’s Certificate of Incorporation or By-Laws, or be in conflict with or
constitute a default under, or cause the acceleration of the maturity of any
obligation of the Company under any existing agreement or violate any order,
writ, injunction, decree, statute, rule or regulation applicable to the Company
or any of its properties or assets.
 
(h) The Company’s authorized capital stock, as of the date of this Agreement and
as of the Closing, consists of 100,000,000 shares, comprising 80,000,000 shares
of Common Stock, $0.0001 par value per share, of which 20,640,250 shares are
issued and outstanding and 20,000,000 shares of Preferred Stock par value
$0.0001 per share, none of which are issued and outstanding. The Company has not
reserved any shares of its Common Stock for issuance upon the exercise of
options, warrants or any other securities that are exercisable or exchangeable
for, or convertible into, Common Stock. All of the issued and outstanding shares
of Common Stock are validly issued, fully paid and non-assessable and have been
issued in compliance with applicable laws, including, without limitation,
applicable federal and state securities laws. There are no outstanding options,
warrants or other rights of any kind to acquire any additional shares of capital
stock of the Company or securities exercisable or exchangeable for, or
convertible into, capital stock of the Company, nor is the Company committed to
issue any such option, warrant, right or security. There are no agreements
relating to the voting, purchase or sale of capital stock (i) between or among
the Company and any of its stockholders, (ii) between or among any Seller and
any third party, or (iii) to the best knowledge of the Sellers between or among
any of the Company’s stockholders. The Company is not a party to any agreement
granting any stockholder of the Company the right to cause the Company to
register shares of the capital stock of the Company held by such stockholder
under the Securities Act. The stockholder list provided to the Purchasers is a
current shareholder list generated by its transfer agent, and such list
accurately reflects all of the issued and outstanding shares of the Company’s
Common Stock.
 
(i) The Company does not have any restrictions in place relative to its ability
to implement any reverse split of its common stock
 
(j) As of the date hereof the Company has total Liabilities of no more than
$25,000.00, which Liabilities will be paid off at or prior to the Closing and
shall in no event become the Liability of the Purchasers or remain the
Liabilities of the Company following the Closing.
 
 
4

--------------------------------------------------------------------------------

 
 
(k) There is no legal, administrative, investigatory, regulatory or similar
action, suit, claim or proceeding which is pending or, to any Seller’s
knowledge, threatened against the Company.
 
(l) The Company has at least one market maker for its common shares and this
market maker has obtained all permits and made all filings necessary in order
for this market maker to continue as the market maker of the Company.
 
(m) During the period from its inception through October 31, 2007, the Company
has filed or furnished (i) all reports, schedules, forms, statements,
prospectuses and other documents required to be filed with, or furnished to, the
Securities and Exchange Commission (the “SEC”) by the Company (all such
documents, as amended or supplemented, are referred to collectively as, the
“Company SEC Documents”) and (ii) all certifications and statements required by
(x) Rule 13a-14 or 15d-14 under the Exchange Act, or (y) 18 U.S.C. §1350
(Section 906 of the Sarbanes-Oxley act of 2002) with respect to any applicable
Company SEC Document (collectively, the “SOX Certifications”). The Company has
made available to the Purchasers all SOX Certifications and comment letters
received by the Company from the staff of the SEC and all responses to such
comment letters by or on behalf of the Company. Through October 31, 2007, the
Company complied in all respects with its SEC filing obligations under the
Exchange Act and the Securities Act.  Each of the audited financial statements
and related schedules and notes thereto and unaudited interim financial
statements of the Company (collectively, the “Company Financial Statements”)
contained in the Company SEC Documents (or incorporated therein by reference)
were prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis (“GAAP”) (except in the case of interim
unaudited financial statements) except as noted therein, and fairly present in
all respects the consolidated financial position of the Company and its
consolidated subsidiaries as of the dates thereof and the consolidated results
of their operations, cash flows and changes in stockholders’ equity for the
periods then ended, subject (in the case of interim unaudited financial
statements) to normal year-end audit adjustments (the effect of which will not,
individually or in the aggregate, be adverse) and, such financial statements
complied as to form as of their respective dates in all respects with applicable
rules and regulations of the SEC. The financial statements referred to herein
reflect the consistent application of such accounting principles throughout the
periods involved, except as disclosed in the notes to such financial statements.
No financial statements of any Person not already included in such financial
statements are required by GAAP to be included in the consolidated financial
statements of the Company.  As of their respective dates, each the Company SEC
Document was prepared in accordance with and complied with the requirements of
the Securities Act or the Exchange Act, as applicable, and the rules and
regulations thereunder, and the Company SEC Documents (including all financial
statements included therein and all exhibits and schedules thereto and all
documents incorporated by reference therein) did not, as of the date of
effectiveness in the case of a registration statement, the date of mailing in
the case of a proxy or information statement and the date of filing in the case
of other the Company SEC Documents, contain any untrue statement of a fact or
omit to state a fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. Neither the Company nor, to the Sellers’ knowledge, any of
its officers has received notice from the SEC or any other governmental
authority questioning or challenging the accuracy, completeness, content, form
or manner of filing or furnishing of the SOX Certifications.
 
 
5

--------------------------------------------------------------------------------

 
 
(n) The Company has properly and timely filed all federal, state and local tax
returns and has paid all taxes, assessments and penalties due and payable. All
such tax returns were complete and correct in all respects as filed, and no
claims have been assessed with respect to such returns. There are no present,
pending, or threatened audit, investigations, assessments or disputes as to
taxes of any nature payable by the Company or any of its subsidiaries, nor any
tax liens whether existing or inchoate on any of the assets of the Company or
any of its subsidiaries, except for current year taxes not presently due and
payable. No IRS or foreign, state, county or local tax audit is currently in
progress. Neither the Company nor any of its subsidiaries has waived the
expiration of the statute of limitations with respect to any taxes. There are no
outstanding requests by the Company or any of its Subsidiaries for any extension
of time within which to file any tax return or to pay taxes shown to be due on
any tax return.
 
(o) As of the Closing, the Company will not have any ongoing operations and does
not employ any employees and does not maintain any employee benefit or stock
option plans.
 
(p) Since October 31, 2007, there has not been any event or condition of any
character which has adversely affected, or may be expected to adversely affect,
the Company’s business or prospects, including, but not limited to any adverse
change in the condition, assets, liabilities (existing or contingent) or
business of the Company from that shown in the financial statements of the
Company included in its annual report on Form 10-KSB filed for the fiscal year
ended July 31, 2007 and Form 10-QSB filed for the quarter ended October 31,
2007.
 
(q) The Company has complied in all material respects with all applicable laws
(including rules, regulations, codes, plans, injunctions, judgments, orders,
decrees, rulings, and charges thereunder) of all governmental authorities, and
no action, suit, proceeding, hearing, investigation, charge, complaint, claim,
demand, or notice has been filed or commenced against the Company alleging any
failure so to comply. To the knowledge of any Seller, neither the Company, nor
any officer, director, employee, consultant or agent of the Company has made,
directly or indirectly, any payment or promise to pay, or gift or promise to
give or authorized such a promise or gift, of any money or anything of value,
directly or indirectly, to any governmental official, customer or supplier for
the purpose of influencing any official act or decision of such official,
customer or supplier or inducing him, her or it to use his, her or its influence
to affect any act or decision of a governmental authority or customer, under
circumstances which could subject the Company or any officers, directors,
employees or consultants of the Company to administrative or criminal penalties
or sanctions.
 
(r) No representation or warranty by the Sellers in this Agreement, nor in any
certificate, schedule or exhibit delivered or to be delivered pursuant to this
Agreement contains or will contain any untrue statement of material fact, or
omits or will omit to state a material fact necessary to make the statements
herein or therein, in light of the circumstances under which they were made, not
misleading.
 
 
6

--------------------------------------------------------------------------------

 
 
5. Representations and Warranties of the Purchasers.
 
Purchasers represent and warrants to the Sellers as follows:


(a) Purchasers have full power and authority to enter into this Agreement and to
carry out the transactions contemplated hereby. This Agreement constitutes a
valid and binding obligation of Purchasers enforceable in accordance with its
terms, except as (i) the enforceability hereof may be limited by bankruptcy,
insolvency or similar laws affecting the enforceability of creditor's rights
generally and (ii) the availability of equitable remedies may be limited by
equitable principles of general applicability.
 
(b) Neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated hereby, nor compliance by Purchasers with any of
the provisions hereof will: violate, or conflict with, or result in a breach of
any provision of, or constitute a default (or an event which, with notice or
lapse of time or both, would constitute a default) under, or result in the
termination of, or accelerate the performance required by, or result in the
creation of any Lien upon any of the properties or assets of Purchasers under
any of the terms, conditions or provisions of any material note, bond,
indenture, mortgage, deed or trust, license, lease, agreement or other
instrument or obligation to which he is a party or by which he or any of his
properties or assets may be bound or affected, except for such violations,
conflicts, breaches or defaults as do not have, in the aggregate, any material
adverse effect; or violate any material order, writ, injunction, decree,
statute, rule or regulation applicable to Purchasers or any of its properties or
assets, except for such violations which do not have, in the aggregate, any
material adverse effect.
 
(c) Purchasers are acquiring the Seller Shares for their own account for
investment and not for the account of any other person and not with a view to or
for distribution, assignment or resale in connection with any distribution
within the meaning of the Securities Act. Purchasers agrees not to sell or
otherwise transfer the Seller Shares unless they are registered under the
Securities Act and any applicable state securities laws, or an exemption or
exemptions from such registration are available. Each Purchaser has knowledge
and experience in financial and business matters such that it is capable of
evaluating the merits and risks of acquiring the Seller Shares.
 
(d) No permit, consent, approval or authorization of, or declaration, filing or
registration with any governmental or regulatory authority or the consent of any
third party is required in connection with the execution and delivery by
Purchasers of this Agreement and the consummation of the transactions
contemplated hereby.
 
6. Due Diligence.
 
Prior to the Closing, the Purchasers will conduct a due diligence investigation
relative to the Company and the representations, warranties and covenants of the
Sellers and the Company. Sellers and the Company agree to provide the Purchasers
and its agents and representatives with any and all due diligence documents
reasonably requested, including but not limited to financial statements and
evidence of the Company’s good standing in all jurisdictions where it is
authorized to do business. Purchasers shall complete their due diligence review
by no later than February 22, 2008 based on the fact that they are in receipt of
all due diligence materials (the “Due Diligence Period”). If Purchasers shall
not complete their due diligence review within the Due Diligence Period, then
the Sellers shall have the right to cancel this transaction by written notice to
the Purchasers and its counsel. Purchasers shall have the right, in their sole
discretion, to terminate this Purchase Agreement at any time prior to the end of
the Due Diligence Period for any reason without any liability therefore and, at
any time prior to the Closing, Purchasers may terminate this transaction without
further liability if they shall determine that any representation, warranty or
covenant of any Seller is untrue or misleading or cannot be otherwise verified.
If the Purchasers terminate this transaction without any representation,
warranty or covenant of any Seller being untrue or misleading or could not be
otherwise verified and the Seller has satisfied all the conditions to Closing in
accordance with Section 10(a) of this Agreement, the Purchasers will send notice
to the AJ Law Firm to release the Cash Deposit to the Sellers.
 
 
7

--------------------------------------------------------------------------------

 
 
7. Payments at Closing; Brokers; Finders.
 
There are no other finders and no parties shall be responsible for the payment
of any finders’ fees other than as specifically set forth herein. Other than the
foregoing, neither any Seller nor the Company, nor any of their respective
directors, officers or agents on their behalf, have incurred any obligation or
liability, contingent or otherwise, for brokerage or finders’ fees or agents’
commissions or financial advisory services or other similar payment in
connection with this Agreement.
 
8. Pre-Closing Covenants.
 
The Parties agree as follows with respect to the period between the execution of
this Agreement and the Closing.
 
(a) General. Each of the Parties will use his or its best efforts to take all
action and to do all things necessary, proper, or advisable in order to
consummate and make effective the transactions contemplated by this Agreement
(including satisfaction, but not waiver, of the closing conditions set forth in
Section 11 below).
 
(b) Cessation of Operations. Prior to the Closing, all operations of the Company
shall have been sold, transferred, ceased or abandoned without any residual
liability to the Company.
 
(c) Form 8-K Filing; Notices and Consents. Concurrent with the Closing of this
Agreement, the Company shall cause a Form 8-K to be filed with the U.S.
Securities and Exchange Commission with respect to its having entered into a
material definitive agreement. The Seller Representative will cause the Company
to give any notices to third parties, and will cause the Company to use its best
efforts to obtain any third party consents, that the Purchasers Representative
may reasonably request. Each of the Parties will (and the Sellers will cause the
Company to) give any notices to, make any filings with, and use its best efforts
to obtain any authorizations, consents, and approvals of governmental
authorities necessary in order to consummate the transactions contemplated
hereby. The Purchasers and the Sellers agree to cooperate fully with the Company
in the preparation and filing of such information statement and to provide all
information therefore respectively needed from them in a timely manner, so as
not to cause undue delay in the filing of the information statement or any
amendment thereto. Otherwise, the Sellers are not aware of any third party
consent nor other filing or notice to third parties that is necessary in respect
of this Agreement.
 
 
8

--------------------------------------------------------------------------------

 


(d) Filing of Form 10-QSB. The Company shall have filed its Form 10-QSB for the
period ended January 31, 2008 with the U.S. Securities and Exchange Commission
and the officers of the Company shall have executed all SOX representations
related thereto.


(e) Operation of Business. The Seller will not cause or permit the Company to
engage in any practice, take any action, or enter into any transaction except
for ministerial matters necessary to maintain the Company in good standing and
to arrange for the filing of all necessary reports required under the Securities
Exchange Act to make the Company a reporting company. Without limiting the
generality of the foregoing, the Sellers will not cause or permit the Company to
(i) declare, set aside, or pay any dividend or make any distribution with
respect to its capital stock or redeem, purchase, or otherwise acquire any of
its capital stock except as otherwise expressly specified herein, (ii) issue,
sell, or otherwise dispose of any of its capital stock, or grant any options,
warrants, preemptive or other rights to purchase or obtain (including upon
conversion, exchange, or exercise) any of its capital stock, (iii) make any
capital expenditures, loans, or incur any other obligations or liabilities, (iv)
enter into any agreements involving expenditures individually, or in the
aggregate, of more than $1,000 (other than agreements for professional services
which will be paid in full at or prior to the Closing), (v) enter into any
agreement or incur any other commitment or (vi) otherwise engage in any
practice, take any action, or enter into any transaction that is inconsistent
with the transactions contemplated hereby.
 
(f) Notice of Developments. The Seller Representative will give prompt written
notice to the Purchasers of any material adverse development causing a breach of
any of the representations and warranties in Section 4 above. No disclosure by
any Party pursuant to this Section 9, however, shall be deemed to amend or
supplement the disclosures contained in the Schedules hereto or to prevent or
cure any misrepresentation, breach of warranty, or breach of covenant.
 
(g) Exclusivity. None of the Sellers shall, directly or indirectly, (i) solicit,
initiate, or encourage the submission of any proposal or offer from any person
relating to the acquisition of the Seller Shares or any capital stock or other
voting securities, or any assets (including any acquisition structured as a
merger, consolidation, or share exchange) of the Company or (ii) participate in
any discussions or negotiations regarding, furnish any information with respect
to, assist or participate in, or facilitate in any other manner any effort or
attempt by any person to do or seek any of the foregoing. None of the Sellers
will vote the shares of the Company’s Common Stock held by them in favor of any
such acquisition structured as a merger, consolidation, or share exchange. The
Sellers shall notify the Purchasers immediately if any person makes any
proposal, offer, inquiry, or contact with respect to any of the foregoing.
 
 
9

--------------------------------------------------------------------------------

 
 
9. Post-Closing Covenants.  The Parties agree as follows with respect to the
period following the Closing.
 
(a) General. In case at any time after the Closing any further action is
necessary or desirable to carry out the purposes of this Agreement, each of the
Parties will take such further action (including the execution and delivery of
such further instruments and documents) as any other Party may reasonably
request, all at the sole cost and expense of the requesting Party (unless the
requesting Party is entitled to indemnification therefor under Section 11
below). The Sellers acknowledge and agree that from and after the Closing the
Purchasers will be entitled to possession of all documents, books, records
(including tax records), agreements, and financial data of any sort relating to
the Company.
 
(b) Litigation Support. In the event and for so long as any Party actively is
contesting or defending against any action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand in connection with (i) any
transaction contemplated under this Agreement or (ii) any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act, or transaction on or prior to the Closing Date
involving the Company, the other Party will cooperate with him or it and his or
its counsel in the contest or defense, make available their personnel, and
provide such testimony and access to their books and records as shall be
necessary in connection with the contest or defense, all at the sole cost and
expense of the contesting or defending Party (unless the contesting or defending
Party is entitled to indemnification therefor under Section 11 below).
 
(c) Restrictions on Reverse Split. The Purchasers shall not vote in favor of any
reverse split of the Company’s Common Stock in excess of one for fifty-two and
one-half shares (1 for 52 1/2 shares).
 
10. Conditions to Obligation to Close.
 
(a) Conditions to Obligation of the Purchasers.
 
The obligation of the Purchasers to consummate the transactions to be performed
by the Purchasers in connection with the Closing is subject to satisfaction of
the following conditions:
 
(i) the representations and warranties set forth in Sections 4and 5 above shall
be true and correct in all material respects at and as of the Closing Date;
 
(ii) Each of the Pre-Closing Covenants set forth in Section 8, above shall have
been satisfied;
 
 
10

--------------------------------------------------------------------------------

 
 
(iii) the Sellers shall have performed and complied with all of their covenants
hereunder in all material respects through the Closing;
 
(iv) the Sellers shall have procured all of the third party consents required in
order to effect the Closing;
 
(v) no action, suit, or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (A) prevent
consummation of any of the transactions contemplated by this Agreement, (B)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation, (C) affect adversely the right of the Purchasers to own
the Seller Shares and to control the Company, or (D) affect adversely the right
of the Company to own its assets and to operate its businesses (and no such
injunction, judgment, order, decree, ruling, or charge shall be in effect);
 
(vi) the Sellers shall have delivered to the Purchasers a certificate to the
effect that (A) each of the conditions specified above in Section 10(a)(i)-(v)
is satisfied in all respects, and (B) as of the Closing, the Company has no
Liabilities;
 
(vii) The Purchasers shall have received an opinion of counsel customary for
transactions of this type that covers, among other things, that the Seller
Shares were validly issued, are fully paid and non-assessable and were issued in
compliance with all laws, including, without limitation, applicable federal and
state securities law and that the transactions contemplated hereby are being
effected in compliance with state and federal securities laws;
 
(viii) the Purchasers shall have received the resignations, effective as of the
Closing of each director and officer of the Company. The designees specified by
the Purchasers shall have been appointed as officers of the Company and any
designees of the Purchasers who may be lawfully appointed to the Board of
Directors of the Company as of the Company shall have been appointed;
 
(ix) there shall not have been any occurrence, event, incident, action, failure
to act, or transaction since October 31, 2007 which has had or is reasonably
likely to cause a material adverse effect on the business, assets, properties,
financial condition, results of operations or prospects of the Company;
 
(x) the Purchasers shall have completed their business, accounting and legal due
diligence review of the Company, and the results thereof shall be satisfactory
to the Purchasers;
 
(xi) the Purchasers shall have received such pay-off letters and releases
relating to Liabilities as they shall have requested and such pay-off letters
shall be in form and substance satisfactory to the Purchasers;
 
 
11

--------------------------------------------------------------------------------

 
 
(xii) the Purchasers shall have conducted UCC, judgment lien and tax lien
searches with respect to the Company, the results of which indicate no liens on
the assets of the Company;
 
(xiii) the Sellers shall have delivered the Company’s Certificate of
Incorporation and bylaws, both as amended to the Closing Date, certified by the
Secretary of the Company, resolutions adopted by the Board of Directors of the
Company authorizing this Agreement and the transactions contemplated hereby and
the Company shall have delivered to the Purchasers the Company’s original minute
book and corporate seal and all other original corporate documents and
agreements;
 
(xiv) the Company shall deliver to the Purchasers a Certificate of Good Standing
in respect of the Company issued by the Delaware Secretary of State dated no
earlier than 30 days prior to the closing.
 
(xv) the Company shall have maintained at and immediately after the Closing its
status as a company whose Common Stock is quoted on the OTC Bulletin Board; and
 
(xvi) all actions to be taken by the Seller in connection with consummation of
the transactions contemplated hereby and all certificates, opinions,
instruments, and other documents required to effect the transactions
contemplated hereby will be satisfactory in form and substance to the
Purchasers.
 
(xvii) At the Closing, there shall be no more than 20,640,250 shares of the
Company issued and outstanding other than shares held by the Purchasers on a
pro-forma basis.
 
The Purchasers may waive any condition specified in this Section 10(a) at or
prior to the Closing in writing executed by the Purchasers.


(b) Conditions to Obligation of the Seller.
 
The obligations of the Sellers to consummate the transactions to be performed by
it in connection with the Closing are subject to satisfaction of the following
conditions:
 
(i) the representations and warranties set forth in Section 5 above shall be
true and correct in all material respects at and as of the Closing Date;
 
(ii) Each of the Pre-Closing Covenants set forth in Section 8, above shall have
been satisfied;
 
(iii) the Purchasers shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing;
 
(iv) no action, suit, or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (A) prevent
consummation of any of the transactions contemplated by this Agreement or (B)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation (and no such injunction, judgment, order, decree, ruling,
or charge shall be in effect);
 
 
12

--------------------------------------------------------------------------------

 
 
(v) the Purchasers shall have delivered to the Sellers a certificate to the
effect that each of the conditions specified above in Section 10(b)(i)-(iv) is
satisfied in all respects;
 
(vi) all actions to be taken by the Purchasers in connection with consummation
of the transactions contemplated hereby and all certificates, opinions,
instruments, and other documents required to effect the transactions
contemplated hereby will be satisfactory in form and substance to the Sellers.
 
 
The Sellers may waive any condition specified in this Section 10(b) at or prior
to the Closing in writing executed by the Seller.
 
11. Remedies for Breaches of This Agreement.
 
(a) Survival of Representations and Warranties. All of the representations and
warranties of the Parties shall survive the Closing hereunder (even if a Party
knew or had reason to know of any misrepresentation or breach of warranty by
another Party at the time of Closing) and continue in full force and effect for
a period of twenty four (24) months thereafter.
 
(b) Indemnification Provisions for Benefit of the Purchasers.
 
(i) In the event any Seller breaches (or in the event any third party alleges
facts that, if true, would mean any Seller has breached) any of its
representations, warranties, and covenants contained herein, and, if there is an
applicable survival period pursuant to Section 11(a) above, provided that the
Purchasers make a written claim for indemnification against the Sellers within
such survival period, then the Sellers shall jointly and severally indemnify the
Purchasers from and against the entirety of any Adverse Consequences the
Purchasers may suffer through and after the date of the claim for
indemnification (including any Adverse Consequences the Purchasers may suffer
after the end of any applicable survival period) resulting from, arising out of,
relating to, in the nature of, or caused by the breach (or the alleged breach).
For purposes of this Agreement, “Adverse Consequences” means all actions, suits,
proceedings, hearings, investigations, charges, complaints, claims, demands,
injunctions, judgments, orders, decrees, rulings, damages, dues, penalties,
fines, costs, amounts paid in settlement, Liabilities, obligations, taxes,
Liens, losses, lost value, expenses, and fees, including court costs and
attorneys' fees and expenses.
 
(ii) The Sellers shall indemnify the Purchasers from and against the entirety of
any Adverse Consequences the Purchasers may suffer resulting from, arising out
of, relating to, in the nature of, or caused by any Liability of the Company
(whether or not accrued or otherwise disclosed) (x) for any taxes of the Company
with respect to any tax year or portion thereof ending on or before the Closing
Date (or for any Tax year beginning before and ending after the Closing Date to
the extent allocable to the portion of such period beginning before and ending
on the Closing Date) and (y) for the unpaid taxes of any Person (other than the
Company) under Section 1.1502-6 of the Regulations adopted under the Code (or
any similar provision of state, local, or foreign law), as a transferee or
successor, by contract, or otherwise.
 
 
13

--------------------------------------------------------------------------------

 
 
(iii) The Sellers shall indemnify the Purchasers from and against the entirety
of any Liabilities arising out of the ownership of the Shares or operation of
the Company prior to the Closing.
 
(iv) The Sellers shall indemnify the Purchasers from and against the entirety of
any Adverse Consequences the Purchasers may suffer resulting from, arising out
of, relating to, in the nature of, or caused by any indebtedness or other
Liabilities of the Company existing as of the Closing Date.
 
(c) Indemnification Provisions for Benefit of the Seller. In the event the
Purchasers breach (or in the event any third party alleges facts that, if true,
would mean the Purchasers has breached) any of their representations,
warranties, and covenants contained herein, and, if there is an applicable
survival period pursuant to Section 11(a) above, provided that the Seller makes
a written claim for indemnification against the Purchasers within such survival
period, then the Purchasers shall indemnify the Seller from and against the
entirety of any Adverse Consequences the Seller may suffer through and after the
date of the claim for indemnification (including any Adverse Consequences the
Seller may suffer after the end of any applicable survival period) resulting
from, arising out of, relating to, in the nature of, or caused by the breach (or
the alleged breach).
 
(d) Matters Involving Third Parties.
 
(i) If any third party shall notify any Party (the “Indemnified Party”) with
respect to any matter (a “Third Party Claim”) which may give rise to a claim for
indemnification against any other Party (the “Indemnifying Party”) under this
Section 11, then the Indemnified Party shall promptly notify each Indemnifying
Party thereof in writing; provided, however, that no delay on the part of the
Indemnified Party in notifying any Indemnifying Party shall relieve the
Indemnifying Party from any obligation hereunder unless (and then solely to the
extent) the Indemnifying Party thereby is prejudiced.
 
(ii) Any Indemnifying Party will have the right to defend the Indemnified Party
against the Third Party Claim with counsel of its choice reasonably satisfactory
to the Indemnified Party so long as (A) the Indemnifying Party notifies the
Indemnified Party in writing within 10 days after the Indemnified Party has
given notice of the Third Party Claim that the Indemnifying Party will indemnify
the Indemnified Party from and against the entirety of any Adverse Consequences
the Indemnified Party may suffer resulting from, arising out of, relating to, in
the nature of, or caused by the Third Party Claim, (B) the Indemnifying Party
provides the Indemnified Party with evidence reasonably acceptable to the
Indemnified Party that the Indemnifying Party will have the financial resources
to defend against the Third Party Claim and fulfill its indemnification
obligations hereunder, (C) the Third Party Claim involves only money damages and
does not seek an injunction or other equitable relief, (D) settlement of, or an
adverse judgment with respect to, the Third Party Claim is not, in the good
faith judgment of the Indemnified Party, likely to establish a precedential
custom or practice adverse to the continuing business interests of the
Indemnified Party, and (E) the Indemnifying Party conducts the defense of the
Third Party Claim actively and diligently.
 
 
14

--------------------------------------------------------------------------------

 
 
(iii) So long as the Indemnifying Party is conducting the defense of the Third
Party Claim in accordance with Section 11(d)(ii) above, (A) the Indemnified
Party may retain separate co-counsel at its sole cost and expense and
participate in the defense of the Third Party Claim, (B) the Indemnified Party
will not consent to the entry of any judgment or enter into any settlement with
respect to the Third Party Claim without the prior written consent of the
Indemnifying Party (not to be withheld unreasonably), and (C) the Indemnifying
Party will not consent to the entry of any judgment or enter into any settlement
with respect to the Third Party Claim without the prior written consent of the
Indemnified Party (not to be withheld unreasonably).
 
(iv) In the event any of the conditions in Section 11(d)(ii) above is or becomes
unsatisfied, however, (A) the Indemnified Party may defend against, and consent
to the entry of any judgment or enter into any settlement with respect to, the
Third Party Claim in any manner it reasonably may deem appropriate (and the
Indemnified Party need not consult with, or obtain any consent from, any
Indemnifying Party in connection therewith), (B) the Indemnifying Parties will
reimburse the Indemnified Party promptly and periodically for the costs of
defending against the Third Party Claim (including attorneys' fees and
expenses), and (C) the Indemnifying Parties will remain responsible for any
Adverse Consequences the Indemnified Party may suffer resulting from, arising
out of, relating to, in the nature of, or caused by the Third Party Claim to the
fullest extent provided in this Section 11.
 
(v) Other Indemnification Provisions. The Seller hereby indemnifies the Company
against any and all claims that may be filed by a current or former officer,
director or employee of the Seller by reason of the fact that such person was a
director, officer, employee, or agent of the Company or was serving the Company
at the request of the Seller or the Company as a partner, trustee, director,
officer, employee, or agent of another entity, whether such claim is for accrued
salary, compensation, indemnification, judgments, damages, penalties, fines,
costs, amounts paid in settlement, losses, expenses, or otherwise and whether
such claim is pursuant to any statute, charter document, bylaw, agreement, or
otherwise) with respect to any action, suit, proceeding, complaint, claim, or
demand brought against the Company (whether such action, suit, proceeding,
complaint, claim, or demand is pursuant to an agreement, applicable law, or
otherwise).
 
 
15

--------------------------------------------------------------------------------

 
 
12. Termination.
 
(a) Termination of Agreement. The Parties may terminate this Agreement as
provided below:
 
(b) the Purchasers and the Seller may terminate this Agreement by mutual written
agreement at any time prior to the Closing;
 
(c) the Purchasers may terminate this Agreement by giving written notice to the
Seller at any time prior to the Closing if (A) the aggregate of the Company’s
Liabilities is equal to, or exceeds $25,000; (B) in the event the Seller has
breached any material representation, warranty, or covenant contained in this
Agreement in any material respect and the Purchasers have notified the Seller of
the breach, and the breach has continued without cure for a period of 2 days
after the notice of breach; (C) if the Closing shall not have occurred on or
before 25 days following the Seller’s delivery of all due diligence materials
pursuant to Section 6, above by reason of the failure of any condition precedent
under Section 10(a) hereof (unless the failure results primarily from the
Purchasers themselves breaching any representation, warranty, or covenant
contained in this Agreement); and
 
(d) the Sellers may terminate this Agreement by giving written notice to the
Purchasers at any time prior to the Closing (A) in the event the Purchasers have
breached any material representation, warranty, or covenant contained in this
Agreement in any material respect, the Sellers have notified the Purchasers of
the breach, and the breach has continued without cure for a period of 2 days
after the notice of breach or (B) if the Closing shall not have occurred on or
before 25 days following the Seller’s delivery of all due diligence materials
pursuant to Section 7, above, by reason of the failure of any condition
precedent under Section 10(b) hereof (unless the failure results primarily from
the Sellers themselves breaching any representation, warranty, or covenant
contained in this Agreement).
 
(e) Effect of Termination. Subject to the provisions of Section 6, above, the
Sellers shall in no event be permitted to terminate this Agreement unless prior
to or accompanying any notice of termination delivered hereunder the Sellers (i)
have delivered to the Purchasers the Cash Deposit and any portion of the
Purchase Price theretofore paid by the Purchasers and (ii) have notified the AJ
Law Firm in writing that any amounts held in escrow by it may be released to the
Purchasers. If the Purchasers terminate this Agreement pursuant to this Section
12, then the Sellers (subject to the provisions of Section 6, above) shall
immediately pay to the Purchasers any portion of the Purchase Price theretofore
paid by the Purchasers and the Sellers shall immediately notify the AJ Law Firm
in writing that any amounts held in escrow by it may released to the Purchasers.
Except as aforesaid and subject to the provisions of Section 6, above, if this
Agreement terminates pursuant to this Section 12, all rights and obligations of
the Parties hereunder shall terminate without any Liability of any Party to any
other Party, except for any Liability of a Party that is then in breach.
 
 
16

--------------------------------------------------------------------------------

 
 
(f) Termination for Cause. In the event that the transaction would have closed
but for the failure of the other party to close, then the party at fault shall
reimburse the not at fault party for its documented reasonable legal fees and
related out-of-pocket expenses it has incurred in connection with the
transaction not to exceed a maximum of $15,000.00. The parties agree that any
damages payable on account of any breach of this Agreement shall be expressly
limited to such amount.
 
(g) Termination without Cause. In the event that the transaction would have
closed but for the decision by the Purchasers to terminate this Agreement, or
the failure of the Purchasers to close and the Seller has satisfied all the
conditions to Closing in accordance with Section 10(a) of this Agreement, the
Purchasers shall send notice to AJ Law Firm to release the Cash Deposit to the
Sellers.
 
13. Miscellaneous.
 
(a) Facsimile Execution and Delivery. Facsimile execution and delivery of this
Agreement is legal, valid and binding execution and delivery for all purposes.
 
(b) Confidentiality; Press Releases and Public Announcements. Except as and to
the extent required by law, no Party will disclose or use and will direct its
representatives not to disclose or use any information with respect to the
transaction which is the subject to this Agreement, without the consent of the
other Parties. the Sellers shall not issue, or cause the Company to issue, any
press release or make any public announcement relating to the subject matter of
this Agreement without the prior written approval of the Purchasers; provided,
however, that the Company may make any public disclosure it believes in good
faith is required by applicable law or any listing or trading agreement
concerning its publicly-traded securities (in which case the Sellers and the
Company will use their best efforts to advise the other Parties prior to making
the disclosure).
 
(c) No Third-Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any person other than the Parties and their respective successors
and permitted assigns.
 
(d) Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement among the Parties and supersedes any
prior understandings, agreements, or representations by or among the Parties,
written or oral, to the extent they related in any way to the subject matter
hereof.
 
(e) Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of his or
its rights, interests, or obligations hereunder without the prior written
approval of the Purchasers and the Sellers; provided, however, that the
Purchasers may (i) assign any or all of its rights and interests hereunder to
one or more of its Affiliates, and (ii) designate one or more of its Affiliates
to perform its obligations hereunder, but no such assignment shall operate to
release Purchasers or a successor from any obligation hereunder unless and only
to the extent that Seller agrees in writing.
 
 
17

--------------------------------------------------------------------------------

 
 
(f) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.
 
(g) Headings. The Section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.
 
(h) Notices. All notices, requests, demands, claims, and other communications
hereunder will be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given if (and then two business
days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:
 
If to the Seller (or the Company prior to the Closing):
 
Penny Green 
c/o Bacchus Corporate and Securities Law
925 W. Georgia Street Suite 1820
Vancouver, BC, V6C 3L2
Tel: 604 632 1700
Fax: 604 632 1730
 
If to the Purchasers:


Fountainhead Capital Management Limited
La Pergola Investments Limited
c/o Anslow & Jaclin, LLP
195 Route South, Suite 204
Manalapan, New Jersey 07726
(732) 409-1212
Fax (732) 577-1188
E-Mail: ranslow@anslowlaw.com


Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient. Any
Party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other Parties
notice in the manner herein set forth.
 
 
18

--------------------------------------------------------------------------------

 
 
(i) Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of New York without giving effect
to any choice or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the State of New York.
 
(j) Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by the Purchasers
and the Sellers or their respective representatives. No waiver by any Party of
any default, misrepresentation, or breach of warranty or covenant hereunder,
whether intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.
 
(k) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.
 
(l) Expenses. Each of the Parties and the Company will bear his or its own costs
and expenses (including legal fees and expenses) incurred in connection with
this Agreement and the transactions contemplated hereby. The Sellers agree that
the Company has not borne or will not bear any of the Sellers’ costs and
expenses (including any of his legal fees and expenses) in connection with this
Agreement or any of the transactions contemplated hereby.
 
(m) Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state or local statute or law
shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word “including” shall
mean including without limitation. The Parties intend that each representation,
warranty, and covenant contained herein shall have independent significance. If
any Party has breached any representation, warranty, or covenant contained
herein in any respect, the fact that there exists another representation,
warranty, or covenant relating to the same subject matter (regardless of the
relative levels of specificity) which the Party has not breached shall not
detract from or mitigate the fact that the Party is in breach of the first
representation, warranty, or covenant. Nothing in the disclosure Schedules
attached hereto shall be deemed adequate to disclose an exception to a
representation or warranty made herein, however, unless the disclosure Schedules
identifies the exception with particularity and describes the relevant facts in
detail. Without limiting the generality of the foregoing, the mere listing (or
inclusion of a copy) of a document or other item in the disclosure Schedules or
supplied in connection with the Purchasers’ due diligence review, shall not be
deemed adequate to disclose an exception to a representation or warranty made
herein (unless the representation or warranty has to do with the existence of
the document or other item itself).
 
 
19

--------------------------------------------------------------------------------

 
 
(n) Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof.
 
(o) Specific Performance. Each of the Parties acknowledges and agrees that the
other Parties would be damaged irreparably in the event any of the provisions of
this Agreement are not performed in accordance with their specific terms or
otherwise are breached. Accordingly, each of the Parties agrees that the other
Parties shall be entitled to an injunction or injunctions to prevent breaches of
the provisions of this Agreement and to enforce specifically this Agreement and
the terms and provisions hereof in any action instituted in any court of the
United States or any state thereof having jurisdiction over the Parties and the
matter (subject to the provisions set forth in Section 13(p) below), in addition
to any other remedy to which they may be entitled, at law or in equity.
 
(p) Submission to Jurisdiction. Each of the Parties submits to the jurisdiction
of any state or federal court sitting in New York County, New York, in any
action or proceeding arising out of or relating to this Agreement and agrees
that all claims in respect of the action or proceeding may be heard and
determined in any such court. Each of the Parties waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety, or other security that might be required of any other
Party with respect thereto. Any Party may make service on any other Party by
sending or delivering a copy of the process to the Party to be served at the
address and in the manner provided for the giving of notices in Section 13(h)
above. Nothing in this Section 13(p), however, shall affect the right of any
Party to bring any action or proceeding arising out of or relating to this
Agreement in any other court or to serve legal process in any other manner
permitted by law or at equity. Each Party agrees that a final judgment in any
action or proceeding so brought shall be conclusive and may be enforced by suit
on the judgment or in any other manner provided by law or at equity.
 
[signature pages follow]

 
20

--------------------------------------------------------------------------------

 


[Seller Signature Page]
 


IN WITNESS WHEREOF, each of the undersigned Sellers has duly executed this
Agreement the date first above written.







 
For Individuals:
 
 
          
Name: Penny Green
 

 
 
21

--------------------------------------------------------------------------------

 

[Purchasers Signature Page]


IN WITNESS WHEREOF, each of the undersigned Purchasers has duly executed this
Agreement the date first above written.




 
FOUNTAINHEAD CAPITAL MANAGEMENT LIMITED:
               
 
By:
        
Name:
     
Title:
                 
 
LA PERGOLA INVESTMENTS LIMITED
               
 
By:
        
Name:
     
Title:
 


 
 
22

--------------------------------------------------------------------------------

 

SCHEDULE A


SELLERS


NAME AND ADDRESS
OF SELLER
 
NUMBER OF SELLER
SHARES
(including acquisition date)
Penny Green
 
16,400,000 (acquired on July 25, 2004)
c/o Bacchus Corporate and Securities Law
925 W. Georgia Street Suite 1820
Vancouver, BC, V6C 3L2
   

 
 
23

--------------------------------------------------------------------------------

 

